
	

113 HR 2629 IH: Fostering Innovation Act of 2013
U.S. House of Representatives
2013-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2629
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide an exemption for low-revenue companies from
		  certain SEC regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Fostering Innovation Act of
			 2013.
		2.Exemption for
			 low-revenue companies from certain SEC regulationsNot
			 later than 180 days after the date of the enactment of this Act, the Securities
			 and Exchange Commission shall revise the definition of accelerated
			 filer, as such term is defined in Rule 12b–2 of the Commission (17
			 C.F.R. 240.12b–2), to include issuers that have annual revenues of greater than
			 $100,000,000 during the most recently completed fiscal year for which audited
			 financial statements are available and have an aggregated worldwide market
			 value of the voting and non-voting common equity held by its non-affiliates of
			 $250,000,000 or more, but less than $700,000,000, as of the last business day
			 of the issuer’s most recently completed second fiscal quarter.
		
